OPINION AND ORDER
This matter comes before the Court on appeal of a criminal conviction of Rape, in violation of the Comprehensive Code of Justice, Title VII, Chapter 2, Sec. 220, after a bench trial.
The Notice of Appeal was general in nature. On appeal, however, the central issue was whether the sentencing Judge, Honorable Stacie Crawford, should have conducted the sentencing hearing. The record shows that Judge Crawford had been a prosecutor for the Tribes and had drafted the initial complaint herein.
Appellant appeared pro se in the appeal. The Fort Peck Tribes were represented by Jean Bearcrane, Esq.
ISSUE
Appellant raises this issue on appeal:
Whether Judge Crawford properly presided as sentencing Judge in this matter.
STANDARD OF REVIEW
Our Standard of Review for appeals is stated in II CCOJ § 202.
“The jurisdiction of the Court of Appeals shall extend to all appeals from final orders and judgment of the Tribal Court The Court of Appeals shall review de novo all determinations of the Tribal Court on matters of law, but shall not set aside any *325factual determinations of the Tribal Court if such determinations are supported by substantial evidence.”
DISCUSSION
Appellant has not raised any material fact which shows that Judge Crawford had a bias. In fact, Appellant was given sufficient opportunity before sentencing to have Judge Crawford removed and another Judge appointed. Further, Appellant has failed to show how Judge Crawford’s sentence was inconsistent with the CCOJ and other sentences, where defendants have been convicted of a similar crime.
CONCLUSION
Judge Crawford properly acted in said matter.
BASED ON THE FOREGOING, THE REVIEW OF THE RECORD AND APPLICABLE LAW, IT IS NOW, THEREFORE, THE ORDER OF THIS COURT AS FOLLOWS:
The conviction and sentence of Appellant is affirmed.